Citation Nr: 1031468	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for sterility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION


The Veteran had active service from September 1972 to March 1976.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

The Veteran testified in support of his claim during a hearing 
held at the RO before the undersigned in May 2009.  The Board 
remanded the claim in June 2009.

In a statement received in January 2010, the Veteran appears to 
have raised a claim for service connection for liver disease.  
This claim is referred to the RO for initial adjudication.

During the course of this appeal, the Veteran filed other claims 
for medical conditions that allegedly developed secondary to VA's 
actions in this regard, but the RO addressed these claims in 
other rating decisions.  The only medical condition at issue in 
this appeal is sterility.)


FINDING OF FACT

The Veteran is not sterile as the result of VA prescribed 
medications. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for sterility are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

A.  Duty to Notify

VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2009).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  

The RO provided the Veteran VCAA notice on his claim by letters 
dated in May 2005, April 2006, February 2008 and August 2009.  
The timing deficiency with regard to this notice was cured by 
readjudication of the claim in supplemental statements of the 
case issued after the notice was provided.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In these letters, the RO or Appeals Management Center 
acknowledged the Veteran's claim, notified him of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of the evidence VA 
would obtain and what evidence he was responsible for obtaining.  
His status as a Veteran is substantiated.  He was not given 
notice on ratings or effective dates, but inasmuch as this claim 
is being denied, no effective dates or ratings are being 
provided.  He received the remaining elements of Dingess notice 
as they pertain to his § 1151 claim.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).   

At the Veteran's hearing the issues were identified, the Veteran 
was advised to submit additional notices of disagreement if he 
wanted to disagree with RO decisions regarding other disabilities 
claimed as a result of VA treatment.  His representative asked 
about the Veteran's treatment and whether the Veteran had been 
given pertinent medical opinions.  He reported the existence of 
Social Security Administration records, which the Board sought 
through the subsequent remand.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records and information from the Social 
Security Administration (SSA).  

The RO also afforded the Veteran a VA examination, during which 
an examiner was to determine whether the Veteran was sterile.  
Unfortunately, on that date, the Veteran reported that he had had 
erectile dysfunction for years and would not be able to produce a 
sperm sample for the examiner to analyze for count and motility.  
In addition, the Veteran left before undergoing an ordered 
scrotal ultrasound.  

The Veteran testified at his hearing that he was receiving 
private treatment.  The Veteran subsequently submitted a private 
treatment record that contained no information pertinent to 
sterility or impotence.  He has not identified additional private 
records.

The Appeals Management Center obtained the Social Security 
records sought in the Board's remand.  There was full compliance 
with the remand instructions.

II.  Analysis

When a veteran suffers an injury or an aggravation of an injury 
resulting in a additional disability or death due to training, 
hospital care, medical or surgical treatment, or an examination 
furnished by a VA employee or in a VA facility, as defined in 38 
U.S.C.A. §1701(3)(A), disability compensation shall be awarded in 
the same manner as if such disability or death were service 
connected.  38 U.S.C.A. § 1151(a) (West 2002).

Section 1151 of Title 38 of the United States Code was modified 
by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), 
to require not only that the VA treatment in question resulted in 
additional disability, but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the surgical treatment, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  These amendments apply to claims 
for compensation under 38 U.S.C. § 1151 that were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment. 38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (2009). Hospital care 
or medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death and that either VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, or 
it furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent. Determining whether there 
was informed consent involves considering whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects, reasonable and 
available alternatives, and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c) (2009).  Signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that require the use of sedation and anesthesia or 
narcotic analgesia, are considered to produce significant 
discomfort to the patient, have a significant risk of 
complication or morbidity, require injections of any substance 
into a joint space or body cavity, or involve testing for Human 
Immunodeficiency Virus.  The informed consent process, including 
signed consent form, must be appropriately documented in the 
medical record.  38 C.F.R. § 17.32(d) (2009).

The Veteran contends that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, for 
sterility.  In a statement received in May 2005, he asserted that 
he became sterile after taking VA-prescribed Sinequan from 1978 
to 1991.  He alleges that during this time, VA prescribed a 
dosage that exceeded FDA's limit by 50 mg.

In subsequent statements the Veteran elaborated that, in the 
1990s, VA combined the Sinequan therapy with Hydroxazine, which 
caused him to vomit for months and then led to a chemical 
explosion in his body.  Allegedly, at that time, bone marrow blew 
out of his bones, fillings blew out of his teeth, and sulphur 
blew out of his brains, poured into his rib cage, ripped his 
intestines apart, and tore his sphincter muscle in half.

During a VA examination conducted in January 2009, the Veteran 
reported that, after the use of the previously noted medications, 
his testicles disappeared and his scrotum became enlarged.  He 
also reported that he had been impotent since 1991 due to those 
medications, but then described the impotency as an inability to 
get an erection and ejaculate and to achieve vaginal penetration.  

During his May 2009 hearing, the Veteran testified that he did 
not consent to taking Sinequan, but rather, that his doctors 
simply told him that he had to take it.  He indicated that had 
four children, three of whom were born after he began using 
Sinequan, but that the long-term use of the drug eventually 
caused sterility.   He explained that, when VA added Hydroxazine, 
a sulphur compound, to the Sinequan therapy, it liquefied, 
causing salt to build up in his body and pour into his rib cage 
and abdomen, his testicle to come out of his scrotum, his brain 
to become damaged, and his sphincter muscle to tear in half.  
This incident allegedly resulted in extreme weight loss and 
sterility, necessitated three psychiatric hospitalizations, and 
rendered him totally disabled. 

In support of his claim, the Veteran submitted information on 
Sinequan, which lists the side effects thereof.  This information 
mentions, in pertinent part, a raised or lowered libido and 
testicular swelling, but not sterility.  

He also submitted statements from family members, including his 
mother and brother, which establish that, after the Veteran 
served in the Marines; he changed and now has mental health 
difficulties.  These statements do not mention sterility. 

The Veteran filed his claim in May 2005.  Therefore, the amended 
version of 38 U.S.C.A. § 1151 is applicable and, for the Veteran 
to prevail, the evidence must establish that the proximate cause 
of any additional disability shown to exist was an event that was 
not reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the treatment.

Under both versions of § 1151, the evidence must show that the 
Veteran has a current disability as the result of VA treatment.  
Roberson v. Shinseki, 607 F.3d 809 (Fed. Cir. 2010).

As is noted above, the Veteran is specifically claiming that he 
became sterile secondary to Sinequan VA prescribed from 1978 to 
1991.  VA outpatient treatment records confirm that VA prescribed 
such medication beginning even earlier than alleged, in 1977.  
According to a report of VA hospitalization dated in July 1977, 
during a stay of 17 days, physicians started Sinequan therapy and 
then increased the dosage to 100 mg. (morning) and 150 mg. 
(sleep).  In the early 1990s as alleged, VA also prescribed 
Hydroxazine. 

Thereafter, the Veteran continued Sinequan therapy of various 
dosages, the most being 250 mg. per day (50 mg. in the morning 
and 200 mg. at sleep hour).  According to literature on Sinequan, 
at clinical dosages in excess of 150 mg. daily, as the Veteran 
took, blocking of the antihypertensive effect may occur.  There 
is no medical or scientific evidence that such a dosage causes 
sterility.  

In 1984 and 1987, the Veteran presented to VA facilities 
specifically requesting refills of Sinequan.  He reported no 
complications from use of the drug, sterility or otherwise.  

Since 1977, when VA prescribed Sinequan, no medical professional 
has attributed sterility to Sinequan.  In fact, the only mention 
of sterility or impotence in the claims file is in histories the 
Veteran reported in 1994, 2005 and 2006.  The treatment providers 
who evaluated the Veteran on those dates did not confirm the 
condition.  

Since then, medical professionals have noted that the Veteran has 
left testicular trauma secondary to a gunshot wound in the 1970s 
and diabetes, but have not mentioned sterility. 

During a VA examination conducted in January 2009, an examiner 
reviewed the claims file and indicated that the Veteran was 
unable to produce a sperm sample, which was needed to determine 
infertility.  He thus concluded that he could not offer an 
opinion on whether the Veteran was sterile without resorting to 
speculation.  He nonetheless pointed out that he had spoken with 
personnel at a VA pharmacy who noted that they could not find 
documentation of Sinequan causing infertility.  The examiner then 
indicated that a review he conducted indicated the same result. 

Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

The Veteran is competent to report that he experiences 
difficulties achieving erections or penetration.  Id., see Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); Grover v. West, 12 
Vet. App. 109, 112 (1999).  He lacks the expertise that would be 
needed to say that these difficulties are due to particular 
medications.  Moreover, it would require medical expertise to say 
that he is actually sterile, and he was unable to cooperate with 
the testing attempted in January 2009, to determine whether this 
was actually the case.

The VA examiner reviewed the medical literature and conducted 
research with a pharmacist, and concluded that there was no 
evidence that the claimed medication caused sterility.  There is 
no other competent evidence in support of the Veteran's theory 
that he was rendered sterile by medications provided by VA.

In the absence of competent evidence of sterility, or that the 
claimed medications caused erectile dysfunction, the criteria for 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, are not met.  The preponderance 
of the evidence is against this claim.  The benefit-of-the-doubt 
rule is therefore not for application.


ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for sterility is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


